DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered. 
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 12/17/21. Claim 8 has been canceled. Claims 1, 14 have been amended. Claims 1-7 and 9-15 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray USPA_20040029030_A1 in view of Suwa USPA_20140262002_A1.
1.	Regarding Claims 1-7 and 9-15, Murray discloses a durable image (corresponds to claimed 3D shape) and a method (corresponds to claimed method) for producing it (Title). Murray further discloses a substrate (corresponds to claimed base material), depositing an image (corresponds to claimed 3D shape printed portion) on the substrate, applying a curable coating by means of ultra violet light (corresponds to claimed UV light curing ink) over the image and curing the coating (Abstract) followed by an adhesive film (corresponds to claimed adhesive layer), then a protective release layer (corresponds to claimed film layer) (paragraph 0102). Murray further discloses that multiple images can be formed on multiple different layers (paragraph 0103) thereby teaching the second 3D image of instant Claim 1. Furthermore, Murray discloses a backing layer (corresponds to claimed surface-protecting layer) (paragraph 0099). Murray also discloses that said protective-release layer (corresponds to claimed film layer) (paragraphs 0102) can be transparent (paragraph 0003) as is being claimed in instant Claim 6. Murray also discloses using a plurality of layers (Claim 3) corresponding to claimed plurality of printed layer in instant Claim 9. Murray also discloses texturing its layer (corresponds to claimed surface roughness) (paragraph 
2.	However, Murray does not disclose the claimed peak temperature of a tanδ.
3.	Suwa discloses an optically clear adhesive (Title) that has a tan delta value between about 20°C and about 60°C (paragraph 0050). Suwa discloses that when the tan delta is too low, the adhesive also retains significant elastic character and it may be more difficult to completely erase the micro-structure that was present at initial lamination. A higher tan delta value allows for more viscous character in the MS OCA, providing an opportunity to fill the micro-structure more completely prior to crosslinking of the adhesive instead of having to rely on elastic memory to try to remove the micro-structure after lamination (paragraph 0104).  
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adhesive layer, of Murray, by using the adhesive layer, of Suwa. One of ordinary skill in the art would have been motivated in doing so to obtain better flowability (paragraph 0026). Moreover, Suwa discloses how the tan delta values are a result-effective variable known within the art. As such, it would be expected for one of ordinary skill in the art to know how to vary them based on end-user specifications.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 7, 2022